UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 12-6732


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KEITH L. HOPKINS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:95-cr-00073-JRS-3)


Submitted:   August 27, 2012             Decided:   September 11, 2012


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Keith L. Hopkins, Appellant Pro Se.  Richard Daniel Cooke,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Keith L. Hopkins appeals the district court’s order

denying     his       motion    for     reduction          of    sentence,       18     U.S.C.

§ 3582(c)(2) (2006).            In his motion, Hopkins sought the benefit

of Amendment 750 of the Sentencing Guidelines, which reduced the

offense     levels      applicable       to     most       offenses     involving           crack

cocaine.     We affirm.

             Hopkins was held responsible for a quantity of cocaine

base and heroin with a marijuana equivalency of 2407 kilograms,

for a base offense level of 32.                     See U.S. Sentencing Guidelines

Manual § 2D1.1(c)(4) (1995).              Two levels were added for each of

the   following:        firearm    possession,            role    in   the    offense,       and

obstruction       of    justice.         His       total    offense      level        was    38.

Hopkins had seventeen criminal history points, placing him in

criminal    history      category       VI.         His    Guidelines        range    was    360

months-life.

             Hopkins qualified as a career offender.                           Because the

statutory maximum for the offense was life in prison, see 21

U.S.C. § 841(b)(1)(A), his offense level as a career offender

was   37.     See      U.S.S.G.       § 4B1.1(b)(1).             His   criminal        history

category    as    a    career     offender         was    VI,    and   his    corresponding

Guidelines range was 360 months-life.                      Because his offense level

under the Drug Quantity Table was greater than that calculated



                                               2
under    § 4B1.1,        he    was        originally         sentenced           under       the    Drug

Quantity Table—not as a career offender.                             See       § 4B1.1(b).

               Hopkins        previously           filed        a     § 3582(c)(2)              motion,

seeking the benefit of Amendment 706 of the Guidelines.                                              The

district       court    denied       relief,       and     we       affirmed.           We      observed

that, under Amendment 706, it was Hopkins’ status as a career

offender       that     governed          the    determination             of     his      Guidelines

range.     Because his Guidelines range as a career offender was

360   months-life,         Amendment            706    did      not    have       the      effect        of

lowering       his     Guidelines         range,       and      he    was       not     entitled         to

relief.        United States v. Hopkins, 323 F. App’x 218 (4th Cir.

2009).

               Under     Amendment          750,       which         reduced         the     marijuana

equivalency       for    cocaine          base,       Hopkins        is    responsible             for    a

marijuana equivalency of about 797 kilograms, for a base offense

level of 30.            See U.S.S.G. § 2D1.1(c)(5).                            His total offense

level     is    36,     with     a    Guidelines             range        of    324-405          months.

However,       Hopkins’        career       offender          status           now     governs       the

determination of his Guidelines range, so his Guidelines range

is still 360 months-life.                       Because the Amendment did not have

the effect of lowering Hopkins’ Guidelines range, the district

court     did     not     err        in     denying        relief.               See       18      U.S.C.

§ 3582(c)(2); U.S.S.G. § 1B1.10(a)(2)(B), p.s.



                                                  3
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                    AFFIRMED




                                    4